Exhibit 10.6

ACCENTURE PLC

2010 SHARE INCENTIVE PLAN

FORM OF

RESTRICTED SHARE UNIT AGREEMENT

 

Participant:    Date of Grant: Number of RSUs:    Date of Issuance or Transfer
of Shares:

1. Grant of RSUs. The Company hereby grants the number of restricted share units
(“RSUs”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms of the Accenture
plc 2010 Share Incentive Plan (the “Plan”), which Plan, as amended from time to
time, is incorporated herein by reference and made a part of this Agreement.
Each RSU represents the unfunded, unsecured right of the Participant to receive
a Share on the date(s) specified herein. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

2. Form and Timing of Issuance or Transfer.

(a) The Company shall issue or cause there to be transferred to the Participant,
[            number            ] months following the Date of Grant, a number of
Shares equal to the aggregate number of RSUs granted to the Participant under
this Agreement.

(b) Upon the issuance or transfer of Shares in accordance with Section 2(a) of
this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.

3. Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by
(b) the Fair Market Value of a Share on the payment date of such dividend. In
the case of any dividend declared on Shares that is payable in the form of
Shares, the number of RSUs granted to the Participant shall be increased by a
number equal to the product of (I) the aggregate number of RSUs that have been
held by the Participant through the related dividend record date, multiplied by
(II) the number of Shares (including any fraction thereof) payable as a dividend
on a Share.

4. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.

5. Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Exhibit A for the
purposes specified therein.

6. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.



--------------------------------------------------------------------------------

7. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant or to ensure compliance with any additional
transfer restrictions that may be in effect from time to time, and the Committee
may cause a legend or legends to be put on any certificates representing such
Shares to make appropriate reference to such restrictions.

8. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 8 shall be void and unenforceable against the Company or any
Affiliate. Any Shares issued or transferred to the Participant shall be subject
to compliance by the Participant with such policies as the Committee or the
Company may deem advisable from time to time, including, without limitation, the
policies relating to minimum equity holding requirements. Such policies shall be
binding upon the permitted respective legatees, legal representatives,
successors and assigns of the Participant.

9. Choice of Law and Dispute Resolution.

(a) THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(b) Subject to paragraphs (c) and (g), any and all disputes which cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance and/or termination of this
Agreement (including without limitation the validity, scope and enforceability
of this arbitration provision) (each a “Dispute”) shall be finally settled by
arbitration conducted by a single arbitrator in New York (or at such other place
of arbitration as the Compensation Committee of the Board of Directors of the
Company, acting as Plan Administrator, or any successor plan administrator, may
approve) in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce (“ICC”), except that the parties may select an
arbitrator who is a national of the same country as one of the parties. If the
parties to the dispute fail to agree on the selection of an arbitrator within
thirty (30) days of the receipt of the request for arbitration, the ICC shall
make the appointment. The arbitrator shall be a lawyer and shall conduct the
proceedings in the English language.

(c) Before the Company has filed a request for arbitration or a response under
the Rules of Arbitration of the ICC (as the case may be), the Company may by
notice in writing to the Participant require that all Disputes or a specific
Dispute be heard by any court of law in accordance with paragraph (f) and, for
the purposes of this paragraph (c), each party expressly consents to the
application of paragraphs (d) and (e) to any such suit, action or proceeding.
If, at the time that the Company gives notice in accordance with this paragraph
(c), arbitration has already been commenced in connection with a Dispute, that
Dispute shall be withdrawn from arbitration.

(d) Either party may bring an action or proceeding in any court of law for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and/or in support of the arbitration as permitted by any applicable arbitration
law and, for the purposes of this paragraph (d), each party expressly consents
to the application of paragraphs (f) and (g) to any such suit, action or
proceeding.

(e) Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.

(f)    (i) Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
paragraphs (d) or (e). The parties acknowledge that the forum designated by this
paragraph (f) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any suit, action or proceeding brought in any court
referred to in paragraph (f) (i) pursuant to paragraphs (d) or (e) and such
parties agree not to plead or claim the same.

(g) The parties agree that if a suit, action or proceeding is brought under
paragraphs (d) or (e) proof shall not be required that monetary damages for
breach of the provisions of this Agreement would be difficult to calculate and
that remedies at law would be inadequate, and they irrevocably appoint the
General Counsel of the Company, c/o Accenture, 161 N. Clark Street, Chicago, IL
60601 (or, if different, the then-current principal business address of the duly
appointed General Counsel of the Company) as such party’s agent for service of
process in connection with any such action or proceeding and agrees that service
of process upon such agent, who shall promptly advise such party of any such
service of process, shall be deemed in every respect effective service of
process upon the party in any such action or proceeding.

10. Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, that provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.

11. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

12. Withholding. The Participant shall, to the extent required by applicable law
or regulations, be required to pay to the Company or any Affiliate, and the
Company or any Affiliate shall withhold from any issuance or transfer due in
connection with the RSUs under this Agreement or under the Plan, applicable
withholding taxes and social insurance contributions required to be withheld
with respect to the RSUs, this Agreement or any issuance or transfer under this
Agreement or under the Plan. The Participant may further direct the Company or
any affiliate to withhold from any such issuance or transfer applicable
withholding taxes and/or social insurance contributions where the withholding is
not mandatory under applicable law or regulations.

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14. Entire Agreement. This Agreement, including the Plan, as provided therein,
contains the entire agreement between the parties with respect to the subject
matter therein and supersedes all prior oral and written agreements between the
parties pertaining to such matters.

15. Rule 16b-3. The grant of the RSUs to the Participant hereunder, including
any additional RSUs delivered pursuant to Section 3 hereof, is intended to be
exempt from the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended from time to time (the “Exchange Act”) pursuant to Rule 16b-3
promulgated under the Exchange Act, including without limitation, any
transaction involving a sale to the Company or any Affiliate where the purpose
of such sale is to satisfy tax or similar withholding obligations required upon
the delivery of Shares.

16. Recoupment. The RSUs granted under this Agreement, and any Shares issued or
any payments made in respect thereof, shall be subject to any recoupment policy
that the Company may adopt from time to time, to the extent that any such policy
is applicable to the Participant.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Unit
Agreement.

 

ACCENTURE PLC By:      

Julie Spellman Sweet

General Counsel, Secretary and Chief Compliance Officer

 

PARTICIPANT By:  

 

  Name:  

 



--------------------------------------------------------------------------------

EXHIBIT A

DATA PROTECTION PROVISION

 

(a) By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.

These data will include data:

(i) already held in the Participant’s records such as the Participant’s name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii) collected upon the Participant accepting the rights granted under the Plan
(if applicable); and

(iii) subsequently collected

by the Company or any of its Affiliates in relation to the Participant’s
continued participation in the Plan, for example, data about shares offered or
received, purchased or sold under the Plan from time to time and other
appropriate financial and other data about the Participant and his or her
participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

(b) This consent is in addition to and does not affect any previous consent
provided by the Participant to the Company or its Affiliates.

 

(c) In particular, the Participant expressly consents to the transfer of
personal data about the Participant as described in paragraph (a) above by the
Company and its Affiliates. Data may be transferred not only within the country
in which the Participant is based from time to time or within the EU or the
European Economic Area, but also worldwide, to other employees and officers of
the Company and its Affiliates and to the following third parties for the
purposes described in paragraph (a) above:

(i) Plan administrators, auditors, brokers, agents and contractors of, and third
party service providers to, the Company or its Affiliates such as printers and
mail houses engaged to print or distribute notices or communications about the
Plan;

(ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii) actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;

(iv) other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and

(v) the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.



--------------------------------------------------------------------------------

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA.

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.

 

(d) The processing (including transfer) of data described above is essential for
the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.